05/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 1, 2022

        STATE OF TENNESSEE v. LARRY DONNELL HIGGINS, JR.

                  Appeal from the Circuit Court for Madison County
                        No. 19-734    Donald H. Allen, Judge


                             No. W2021-00316-CCA-R3-CD


Aggrieved of his Madison County Circuit Court Jury convictions of simple possession of
marijuana, possession with intent to deliver not less than one-half ounce of marijuana,
possession of a firearm with intent to go armed during the commission of a dangerous
felony, and possession of a firearm after having been convicted of a felony crime of
violence, the defendant, Larry Donnell Higgins, Jr., appeals, challenging the sufficiency of
the convicting evidence and the denial of his motion for a mistrial. Because the trial court
abused its discretion by denying the motion for mistrial, we reverse the judgments of the
trial court and remand the case for a new trial.

    Tenn. R. App. P. 3; Judgments of the Circuit Court Reversed and Remanded

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., joined. JILL BARTEE AYERS, J., filed a dissenting opinion.

Daniel J. Taylor, Jackson, Tennessee, for the appellant, Larry Donnell Higgins, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Matthew A. Floyd,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

              The Madison County Grand Jury charged the defendant with alternative
counts of the possession with intent to sell and the possession with intent to deliver not less
than one-half ounce of marijuana, see T.C.A. § 39-17-417(g)(1); possession of a firearm
with the intent to go armed during the commission of the sale or delivery of not less than
one-half ounce of marijuana, see id. § 39-17-1324(a); and possession of a firearm after
having been convicted of a felony crime of violence, see id. § 39-17-1307(b)(1)(A), based
upon evidence discovered during a supervisory check of the defendant’s residence.
              At trial, Davie Miller testified that he was a probation and parole officer for
the Tennessee Department of Correction and that he “work[ed] in the PSU unit which
supervises registered sex offenders.” On April 24, 2019, Mr. Miller traveled with three
other probation officers, including Keiona Kirby, to 272 Talbot Street in Madison County
to conduct a residential search of the defendant’s reported residence. The defendant
answered the door and permitted the officers to enter the residence. Four individuals that
the defendant identified as “friends from work” “were allowed to go to the front porch”
with one of the officers during the search while the defendant remained “in the common
area of the house” with another officer. Mr. Miller and Ms. Kirby searched the residence.

              During the search, Ms. Kirby discovered “a firearm, digital scale[s,] and a
green leafy substance in a jar” in the oven in the kitchen. At that point, Mr. Miller patted
the defendant down “to make sure he didn’t have any kind of weapons and contraband and
then I notified Jackson Police that we would need their assistance.” Mr. Miller then
searched the room the defendant identified as his bedroom and found “.22 caliber
ammunition between the bed and the window” inside “a black gym-type bag in the floor.”
Photographs of the oven and defendant’s bedroom were exhibited to Mr. Miller’s
testimony.

             During cross-examination, Mr. Miller confirmed that the defendant was
cooperative during the search and that Mr. Miller did not find any drugs, drug
paraphernalia, or other weapons in the defendant’s bedroom. Mr. Miller admitted that he
did not know “at the time of the search,” whether the defendant “had been living there a
year or a week” because the defendant “was not under my supervision personally.”

              Keiona Kirby, a Probation Officer with the Tennessee Board of Probation
and Parole, assisted Mr. Miller’s visit to the defendant’s residence on April 24, 2019. Ms.
Kirby searched the kitchen, “searching the cabinets and the drawers” before she “opened
up the stove” and saw digital scales, “a mason jar with marijuana in it[,] and a handgun.”
She advised Mr. Miller of her discovery.

               Jackson Police Department (“JPD”) Officer Robert Jaggars responded to Mr.
Miller’s call for assistance. Officer Jaggars photographed the contraband discovered by
Mr. Miller and Ms. Kirby. Officer Jaggars described the firearm discovered in the oven as
a 22-caliber revolver “with six rounds in the chamber.” The 194 rounds of .22-caliber
ammunition in the two boxes found in defendant’s bedroom could have been used in the
revolver found in the oven. Officer Jaggars testified that it was his experience, having
investigated narcotics cases, that digital scales were used to weigh the drugs for purchase.
Officer Jaggars collected the evidence and turned the items over to Officer Compton.

                                             -2-
               JPD Officer Corey Compton, who also responded to the defendant’s
residence, testified that he had been trained in basic narcotics investigation and had
participated in “no less than” 25 cases involving the sale or delivery of marijuana and “over
100” misdemeanor drug possession cases. Officer Compton explained that the quantity of
drugs and the presence of devices to measure and package the drugs can suggest that any
drugs discovered were possessed for the purpose of selling or delivering them. The amount
of marijuana discovered in the defendant’s residence, some 24 grams, exceeded the typical
amount possessed for personal use. Officer Compton said that the digital scale discovered
alongside the marijuana bore clear signs it had been used to weigh the marijuana,
explaining that in addition to the smell of marijuana, he observed a “green,” “clammy”
residue on the digital scale. Officer Compton acknowledged during cross-examination that
he did not find any bags for packaging drugs or money in the defendant’s residence.

             Officer Compton testified that as he prepared arrest warrants related to the
items discovered during the search, he learned that the defendant had previously been
convicted of aggravated burglary, a Class C felony. A certified copy of the judgment of
conviction was exhibited to his testimony.

             Forensic testing identified the green leafy substance found in the mason jar
as 21.3 grams of marijuana.

              The State also played for the jury a 30-second portion of a telephone call
placed by the defendant from the Madison County Jail on April 25, 2019. During the call,
the defendant stated twice that there were people at the residence “trying to buy some
weed” and that he did not want the police to discover a cellular telephone.

             Following this evidence, the State rested. After a full Momon colloquy, the
defendant elected not to testify but chose to put on proof.

               Coan Thomas testified that he owned the house at 272 Talbot Street and that
in April 2019, the house was leased to Heather Reeves and Darrell Rogers. Mr. Thomas
could not recall when Ms. Reeves and Mr. Rogers moved into the residence but said that
they had fulfilled a one-year rental agreement. Mr. Thomas said that the defendant was
not part of the rental agreement and that, in fact, he did not initially know that the defendant
had moved into the residence. He learned that the defendant was living in the house
sometime after the defendant moved in but before Ms. Reeves and Mr. Rogers moved out.

               Based on this proof, the jury convicted the defendant as charged of
possession with the intent to deliver not less than one-half ounce of marijuana in Count 2;
possession of a firearm with the intent to go armed during the commission of possession
with intent to deliver marijuana in Count 4; and possession of a firearm after having been
                                              -3-
previously convicted of a felony crime of violence in Count 5. The jury convicted the
defendant of the lesser-included offense of simple possession in Count 1 and acquitted him
of the possession of a firearm during the commission of possession with intent to sell
marijuana in Count 3. The trial court merged the conviction of simple possession in Count
1 into the conviction of possession with the intent to deliver in Count 2 and sentenced the
defendant, a Career Offender, to six years’ incarceration. The court imposed sentences of
12 years and 30 years for the firearm convictions in Counts 4 and 5, and ordered the
sentences to be served concurrently with each other but consecutively to the six-year
sentence, for a total effective sentence of 36 years’ incarceration.

              The defendant filed a timely but unsuccessful motion for new trial followed
by a timely notice of appeal. In this appeal, the defendant challenges the sufficiency of the
convicting evidence and the trial court’s refusal to grant his motion for mistrial.

                                       I. Sufficiency

               The defendant contends that the evidence adduced at trial was insufficient to
support his convictions, arguing that, given the presence of others inside the residence and
the lack of DNA or fingerprint analysis, the evidence suggested that he was merely present
in the house where the evidence was found. He also argues that the State failed to establish
that the drugs were possessed with the intent to deliver because the police did not find
plastic bags or money inside the residence. The State argues that the evidence was
sufficient to support defendant’s convictions.

                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

              As charged in this case, “[i]t is an offense for a defendant to knowingly . . .
[p]ossess a controlled substance with intent to manufacture, deliver or sell the controlled
substance.” T.C.A. § 39-17-417(a)(4). A person “acts knowingly with respect to the
conduct or to circumstances surrounding the conduct when the person is aware of the nature
                                             -4-
of the conduct or that the circumstances exist.” Id. § 39-11-302(b). “It may be inferred
from the amount of a controlled substance or substances possessed by an offender, along
with other relevant facts surrounding the arrest, that the controlled substance or substances
were possessed with the purpose of selling or otherwise dispensing.” Id. § 39-17-419.
“Other relevant facts” to support an inference of intent to sell or deliver include the weight
and street value of the drugs, the packaging of the drugs, the presence of a large amount of
cash, and the presence of weapons. See State v. Nelson, 275 S.W.3d 851, 867 (Tenn. Crim.
App. 2008) (sufficient circumstances from which the jury could reasonably infer that the
defendant intended to sell the cocaine when defendant was spotted in a location known for
illegal drug sales, in possession of cocaine inconsistent with personal use, coupled with
$114 in cash and a check for an unspecified amount); State v. Brown, 915 S.W.2d 3, 8
(Tenn. Crim. App. 1995) (the absence of drug paraphernalia and the manner of packaging
of drugs supported an inference of intent to sell); State v. Matthews, 805 S.W.2d 776, 782
(Tenn. Crim. App. 1990) (finding testimony of amount and street value of 30.5 grams of
cocaine was admissible to infer an intent to distribute).

               “A person commits an offense who unlawfully possesses a firearm . . . and .
. . [h]as been convicted of a felony crime of violence . . . or a felony involving use of a
deadly weapon.” Id. § 39-17-1307(b)(1)(A). Aggravated burglary is a “crime of violence.”
Id. § 38-17-1301(3). “It is an offense to possess a firearm or antique firearm with the intent
to go armed during the commission of or attempt to commit a dangerous felony.” Id. § 39-
17-1324(a). “As used in this section, unless the context otherwise requires . . . ‘[d]angerous
felony’ means . . . [a] felony involving the sale, manufacture, distribution or possession
with intent to sell, manufacture or distribute a controlled substance.” Id. § 39-17-
1324(i)(1)(L).

              Tennessee courts recognize that possession may be either actual or
constructive. State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001). A person constructively
possesses a controlled substance when he or she has “the power and intention at a given
time to exercise dominion and control over [the contraband] either directly or through
others.” Id. at 903 (quoting State v. Patterson, 966 S.W.2d 435, 445 (Tenn. Crim. App.
1997)). Said differently, constructive possession is the “ability to reduce an object to actual
possession.” State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim. App. 1987). However,
“[t]he mere presence of a person in an area where drugs are discovered is not, alone,
sufficient.” State v. Bigsby, 40 S.W.3d 87, 90 (Tenn. Crim. App. 2000) (citing Cooper,
736 S.W.2d at 129). “Likewise, mere association with a person who does in fact control
the drugs or property where the drugs are discovered is insufficient to support a finding
that the person possessed the drugs.” Cooper, 736 S.W.2d at 129.

              “Possession need not be exclusive and may be exercised jointly with more
than one person.” State v. Richards, 286 S.W.3d 873, 885 (Tenn. 2009) (citations omitted).
                                              -5-
When, as here, an “accused is not in exclusive possession of the place where the controlled
substance is found, additional incriminating facts and circumstances must be presented”
that “affirmatively link the accused to the controlled substance.” Id. Such facts and
circumstances include:

              (1) whether the drugs were in plain view[;] (2) whether
              contraband was in close proximity to the defendant[;] (3)
              conduct on the part of the defendant indicative of guilt,
              including furtive gestures and flight; (4) the quantity of drugs
              present; (5) the proximity of the defendant’s effects to the
              contraband; (6) the presence of drug paraphernalia; (7) whether
              the defendant was under the influence of or possessed
              additional narcotics; (8) the defendant’s relationship to the
              premises; and (9) incriminating statements made by the
              defendant.

Id. at 885-86 (footnotes omitted).

              The evidence adduced at trial established that the defendant reported 272
Talbot Street as his residence and identified one of the bedrooms as his during the search.
Ammunition located inside the defendant’s bedroom matched the caliber of the handgun
found alongside the marijuana and digital scales inside the oven. In the recorded telephone
call, the defendant indicated that the others in the residence were there to purchase
marijuana. The amount of marijuana, 21.3 grams, exceeded that typically possessed for
personal use, and officers did not discover any drug paraphernalia in the residence. This
evidence was sufficient to support a conclusion that the defendant possessed the marijuana
and that he did so with the intent to deliver it. The absence of forensic evidence linking
the defendant to the marijuana does not alter our conclusion that the defendant
constructively possessed the drugs. Similarly, the same facts support a conclusion that the
defendant constructively possessed the firearm discovered inside the oven.

                                        II. Mistrial

               Prior to trial, the defendant moved the trial court “to prohibit the prosecutor
or any of the prosecution’s witnesses from mentioning or referring to the fact that the
defendant was on probation or parole and that they were performing a search because of
his status.” The trial court heard the motion on the morning of the defendant’s November
18, 2020 trial. The defendant explained that the charges arose from a residential search
conducted because both the defendant and the person with whom he was living were
registered sex offenders. The defendant argued that his status as a sex offender was
irrelevant to the issues presented at trial and that any probative value in evidence of his
                                             -6-
status was outweighed by the danger of unfair prejudice. The State confirmed that the
officers were at defendant’s residence to conduct a sex offender registry check.

               The trial court agreed that the defendant’s status as a sex offender was
irrelevant and granted the defendant’s motion, stating, “I’m not going to allow the State to
ask any of its witnesses about him being on the sex offender registry or that they are there
to conduct any search pursuant to any kind of sex offender registry.” The court ruled that
the probation officers who conducted the search would be permitted to testify that they
worked for “The Department of Probation and Parole” and that the police officers who
participated in the search could testify that “they are with law enforcement.” The court
emphasized: “I don’t want them mentioning anything about he’s on probation or anything
like that. They can just mention they work for the Department of Probation and Parole.
They were there and, you know, they came in contact with [the defendant].” When the
prosecutor indicated that he intended to ask the officers “just basically just who they are
with, if they are with [the] Board of Probation and Parole,” “[i]f they are familiar with” the
defendant, “[a]nd if part of their job responsibilities . . . encompasses searching --
conducting home checks on individuals,” the trial court replied:

              They don’t have to say that. They can just say that we were
              there to do a home visit or whatever they want to say and as
              part of our duties we have the right to search his residence.
              Okay? I mean, you can refer to it as a home visit. That’s what
              they are really there doing is make sure he’s home and make
              sure he’s following the rules or whatever . . . . I think it is
              important for the jury to understand that they are there and they
              have the right to be there and they have the right to search his
              home.

The trial court noted for the record that those witnesses to whom the ruling applied were
“in the courtroom listening” to the discussion and instructed the witnesses

              not to mention anything about the sex offender registry or him
              being on the sex offender registry or that they were there
              because he’s a sex offender or anything of that nature. That
              would be improper. But I will allow the witnesses to testify
              about who they work with and they are there to do a home visit
              to I guess come into contact with [defendant] and that they do
              have -- as part of their responsibilities they have the right to do
              a home search.



                                              -7-
              After the State asked for clarification of the court’s ruling, the court
reiterated,

              Now, you know, as I said they can be asked, you know, who
              do you work for? Are you acquainted with [the defendant]?
              Back on this date did you have occasion to go to whatever
              address and what was the purpose? I assume it was to do a
              home curfew check or whatever they may say and then go from
              there. You don’t have to get in to he’s on probation and he’s
              signed something giving them permission to search his house.

The court reiterated that its ruling “applie[d] to all of the law enforcement officers and
applies to all of the probation and parole officers. Don’t mention any of those other
matters.”

             Despite the trial court’s explicit and thorough ruling, the following colloquy
occurred after Mr. Miller testified that he was “a probation and parole officer for the
Tennessee Department of Corrections”:

              The State: Okay.            What    exactly   are   your   job
              responsibilities?

              Officer Miller:      I am an – I work in the PSU unit which
              supervises registered sex offenders.

              The State: And as part of your job responsibilities, do you
              conduct resident searches?

              Officer Miller:     I do.

              The State:    And what is the purpose of that?

              Officer Miller:    Resident searches are just to make sure
              anybody under supervision is in compliance with all their rules
              and conditions.

              The State:    Are you familiar with [the defendant]?

              Officer Miller:     I am.



                                            -8-
               The defendant objected. The prosecutor apologized and explained that
because Mr. Miller was in the courtroom when the trial court made its ruling and instructed
the witnesses not to mention the sex offender registry, he had “assumed he would leave
that out.” The prosecutor emphasized that it was “not his intent to try to back door the
ruling.” The trial court did not find that the prosecutor tried to undermine the court’s ruling
but noted, “[W]hen you ask a general question about what are your duties, I mean, in a
general sense he’s going to tell you what his duties are.” The defendant moved the court
for a mistrial, noting the trial court’s very recent and very specific ruling. The defendant
argued that, although Mr. Miller did not say that the defendant was a sex offender, “the
implication is that he was on the sex offender registry from what he said.” The defendant
declined the trial court’s offer to “instruct the jury to disregard that comment,” insisting
“that the comment blurted out is just very prejudicial” and that such an instruction would
only serve to emphasize the issue. The trial court denied the motion for a mistrial, noting
in particular that Mr. Miller did not say “specifically” that he supervised the defendant as
a sex offender.

             Later, after Mr. Miller testified that the defendant “was not under my
supervision personally,” the trial court expounded on the earlier denial:

              I just want to put that on the record because, again, you know,
              I have to look at this in terms of whether or not that was
              prejudicial or not and since he did testify that the defendant
              was not under his supervision then, you know, certainly I
              wouldn’t think the jury would try to infer that he was on the
              sex offender registry.

              On appeal, the defendant challenges the trial court’s ruling denying a
mistrial. The State contends that the trial court did not abuse its discretion because the
defendant failed to show manifest necessity for a mistrial.

              “The purpose for declaring a mistrial is to correct damage done to the judicial
process when some event has occurred which precludes an impartial verdict.” State v.
Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App. 1996). “Normally, a mistrial should be
declared only if there is a manifest necessity for such action.” State v. Saylor, 117 S.W.3d
239, 250 (Tenn. 2003) (citing State v. Millbrooks, 819 S.W.2d 441, 443 (Tenn. Crim. App.
1991)). “In other words, a mistrial is an appropriate remedy when a trial cannot continue,
or a miscarriage of justice would result if it did.” Saylor, 117 S.W.3d at 250 (quoting State
v. Land, 34 S.W.3d 516, 527 (Tenn. Crim. App. 2000)). “In making the determination
whether a mistrial is warranted, ‘no abstract formula should be mechanically applied and
all circumstances should be taken into account.’” State v. Nash, 294 S.W.3d 541, 546
(Tenn. 2009) (quoting State v. Mounce, 859 S.W.2d 319, 322 (Tenn. 1993)). “The burden
                                              -9-
of establishing the necessity of a mistrial lies with the party seeking it.” State v. Banks,
271 S.W.3d 90, 137 (Tenn. 2008) (citing State v. Reid, 91 S.W.3d 247, 342 (Tenn. 2002)).
Because the decision to grant or deny a mistrial lies solely within the trial court’s discretion,
we review the ruling of the trial court under an abuse of discretion standard. See State v.
Bell, 512 S.W.3d 167, 187 (Tenn. 2015) (citing Reid, 91 S.W.3d at 279).

              Our supreme court

              has recognized three nonexclusive factors that a reviewing
              court should consider when determining whether the trial court
              should have granted a mistrial because of inappropriate
              testimony before the jury: “(1) whether the State elicited the
              testimony, or whether it was unsolicited and unresponsive; (2)
              whether the trial court offered and gave a curative jury
              instruction; and (3) the relative strength or weakness of the
              State’s proof.”

Bell, 512 S.W.3d at 188 (quoting Nash, 294 S.W.3d at 547). Importantly, these “factors
while often helpful, may not be applicable in every instance.” Nash, 294 S.W.3d at 547
n.4.

              Here, the challenged testimony came in direct response to the prosecutor’s
request that Mr. Miller describe “exactly” his “job responsibilities.” The prosecutor had
been warned by the trial court during the hearing on the motion in limine that the State
need not “get into” the employment responsibilities of the officers who conducted the
search of the defendant’s residence. The defendant did not, at any point, challenge the
validity of the search or raise any issue with regard to the officers’ right to search his
residence. Mr. Miller’s job responsibilities were irrelevant to the issues at trial, see Tenn.
R. Evid. 401, and the prosecutor’s question only served as an invitation to present irrelevant
and inadmissible evidence to the jury. Moreover, as the trial court observed, “when you
ask a general question about what are your duties, I mean, in a general sense he’s going to
tell you what his duties are.” Although the prosecutor might not have intended Mr. Miller
to say that he supervised sex offenders, he was certainly aware that that was what Mr.
Miller’s job entailed.

              The trial court offered to instruct the jury to disregard the comment, but the
defendant declined, observing that such an instruction would only serve to draw the jury’s
attention to the issue. The court’s offer of a curative instruction and the defendant’s
subsequent refusal “for tactical reasons” are typically “significant to the analysis” when
considering the refusal to grant a mistrial. Nash, 294 S.W.3d at 547. This is not an
instance, however, when the defendant did not attempt to prevent the admission of such
                                              -10-
testimony. He filed a motion in limine, which the trial court granted in the most forceful
language possible. He asked the trial court to specifically instruct the witnesses not to
make any reference at all to the sexual offender registry. At that point, the defendant had
done all he could to prevent the admission of any evidence related to his being on the sex
offender registry. Thus, Mr. Miller’s testimony, which clearly implied that the defendant
was on the sex offender registry, was so irrelevant and inflammatory that counsel correctly
surmised that a curative instruction would only serve to draw more attention to the issue.
Given that the three factors outlined above are not mandatory and given counsel’s efforts
to exclude the evidence prior to trial, we are not prepared to fault counsel for being hesitant
to draw more attention to the inadmissible testimony.

               Finally, we turn to the evidence of the defendant’s guilt of the charged
offenses. To be sure, the State presented sufficient evidence to support the defendant’s
convictions. We hesitate, however, to declare the evidence of his guilt overwhelming.
Moreover, we observe that at the time the statement was uttered, the State had presented
no evidence of the defendant’s guilt. Mr. Miller was the State’s first witness, and his
revelation that he supervised sex offenders was only the fifth statement he made during his
testimony. Consequently, evidence that Mr. Miller supervised sex offenders and that he
was familiar with the defendant through his work colored the entirety of the trial. The
revelation was exacerbated when Officer Jaggars testified that he responded to the
defendant’s residence to assist “another agency with a probation” and Officer Compton
testified that he was “dispatched to assist probation and parole on a home visit.” Both
officers’ testimony violated the trial court’s ruling that no witness should “mention[]
anything about he’s on probation or anything like that.” Moreover, the clear implication
of this testimony was that the defendant was on probation for an offense other than those
for which he was on trial and, given Mr. Miller’s description of his job duties, the further
implication was that the other offense had landed the defendant on the sex offender registry.

                We also note that, in addition to this evidence from which the jury could
surmise that the defendant had been previously convicted of other offenses, the trial court
refused the defendant’s request to hold a bifurcated proceeding to determine his guilt of
the offense of possessing a firearm after having been previously convicted of a felony crime
of violence. This court has repeatedly observed “that the better procedure” in such
circumstances is “to bifurcate the proceedings and address the unlawful possession of a
firearm charge separately.” State v. Foust, 482 S.W.3d 20, 46-47 (Tenn. Crim. App. 2015).
Thus, evidence of the defendant’s criminal history hung like a cloud over the entirety of
the trial. Given the timing of Mr. Miller’s testimony, the fact that the testimony came in
response to a question by the State and in direct contravention of the trial court’s recent
and explicit ruling, and the explosive nature of a revelation that the defendant was a sex
offender, it is our view that the trial court abused its discretion by denying the defendant’s

                                             -11-
motion for mistrial. We reverse the judgments of the trial court and remand the case for a
new trial.

                                     III. Conclusion

             Accordingly, the judgments of the trial court are reversed, and the case is
remanded for a new trial.


                                                   _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                           -12-